Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 90 to Registration Statement No. 2-27962 on Form N-1A of our reports dated February 15, 2008 relating to the financial statements and financial highlights of Eaton Vance Special Investment Trust (the "Trust"), including Eaton Vance Small-Cap Growth Fund and Small-Cap Growth Portfolio appearing in the Annual Report on Form N-CSR of the Trust for the year ended December 31, 2007. /s/ Deloitte & Touche LLP Boston, Massachusetts August 28, 2008
